DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2022, has been entered.

In the response filed November 16, 2022, the Applicant amended claims 1. 2, and 15.  Claims 1-20 are pending in the current application.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments for claims 1-20 with respect to the 35 U.S.C. 101 rejection has been considered but is unpersuasive.  The claims still are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Here, the use or mere implementation on a generic computer or a network of generic computers still work to execute the abstract idea by applying it to these generic computers.  The use of bank card numbers, whether one-time-user or permanent, do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  As such, the Applicant’s arguments remain unpersuasive and the 35 U.S.C. 101 rejection is hereby maintained.

Applicant’s arguments for claims 1-20 with respect to the 35 U.S.C. 103 rejection has been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-20 are drawn to methods, which is within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 15 (representative of claim 1) recites/describes the following steps:
 “receiving information regarding a promotional offer campaign involving providing an initial promotional offer to a plurality of consumers;”
“receiving funding for the promotional offer campaign, representing funds and fees to provide redemption of a determined number of the initial promotional offer;” 
“serializing the determined number of the promotional offer with unique serial numbers;”
“recording the serialized promotional offers on a blockchain;”
“determining that a consumer operating a consumer computing device is eligible to receive the promotional offer;”
“transmitting…information about the promotional offer;”
“receiving an action…indicating interest in the promotional offer...;”
“receiving…an indication of opting-in to the promotional offer;”
“upon receipt of the indication of interest in the promotional offer, retrieving a one-time-use unique bank card number from a non-transitory memory storage device of the server device, and associating the one-time-use unique bank card number with the promotional offer;”
“transmitting one of the bank card numbers to a consumer computing device as a received promotional offer, whereby the consumer is enabled to use the bank card number at a point of sale to redeem the received promotional offer;”
“attempt a credit authorization of the bank card number;”
“receiving … but from a device other than the consumer computing device an indication that the bank card number was used at the point of sale to redeem the received promotional offer as a redeemed promotional offer;”
“confirming on the blockchain that the redeemed promotional offer has not yet been used;” 
“allocating payment for redemption of the redeemed promotional offer within one week of redemption;” and 
“updating the blockchain to show that the redeemed promotional offer has been used.”
These steps, under broadest reasonable interpretation, describe or set-forth funding and settlement of a promotional offer from selection and use by a consumer, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: “a processor of a network-connected server device,” “a consumer computing device,” “a non-transitory memory storage device of the server device,” “a device other than the consumer computing device,” and a “communications network;” (claims 1 and 15). 
The requirement to execute the claimed steps/functions using “a processor of a network-connected server device,” “a consumer computing device,” “a non-transitory memory storage device of the server device,” “a device other than the consumer computing device,” and a “communications network;” (claims 1 and 15), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-14 and 16-20 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-14 and 16-20 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “a processor of a network-connected server device,” “a consumer computing device,” “a non-transitory memory storage device of the server device,” “a device other than the consumer computing device,” and a “communications network;” (claims 1 and 15), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  
The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 2-14 and 16-20 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-14 and 16-20 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US Pub. No. 2015/0348169 A1), hereinafter Harris, in view of Basu et al. (US Pub. No. 2019/0295119 A1), hereinafter Basu, and Rohlfing et al. (US 2017/0323294 A1), hereinafter Rohlfing .
Regarding claim 1, Harris discloses a method distributively performed in a distributed, communicatively connected computing system including a network-connected server device (Par. [0164], marketplace server), a payment processor system, a point-of-sale electronic device, and a consumer computing device (Par. [0171], point of sale device, smartphone, tablet), the method for preventing fraud in the promotional offer industry, comprising: establishing a blockchain on the network-connected server device, the blockchain comprising records to prevent unauthorized uses of promotional offers (Par. [0010], blockchain ledger system); 
determining, using a processor of a network-connected server device, that a consumer operating a consumer computing device in communication with the network-connected server device is eligible to receive a promotional offer (Par. [0297], user account registers, “eligible to receive a promotional offer”); 
transmitting from the server device to the consumer computing device over an electronic communications network information about the promotional offer and displaying the information about the promotional offer on a display of the consumer computing device (Par. [0297], system sends notice to the user about offers that are available to the customer; Par. [0305], opt in customer can purchase the offer; Par. [0265], selection of offer presented to the consumer; Par. [0297], system sends notice to the user about offers that are available to the customer); 
receiving an action at the consumer computing device indicating interest in the promotional offer and transmitting an indication of interest in the promotional offer from the consumer computing device over the communications network (Par. [0265], selection of offer presented to the consumer, consumer can negotiate with platform for a final offer to consumer); 
receiving at the server device from the consumer computing device over the communications network the indication of interest in the promotional offer (Par. [0266], final promotional code determined and assigned to consumer; Par. [0322], customer choose the offer to redeem).  
Harris does not explicitly disclose upon receipt of the indication of interest in the promotional offer, retrieving a one-time- use unique bank card number from a non-transitory memory storage device of the server device, and associating the one-time-use unique bank card number with the promotional offer; 
upon association of the bank card number with the promotional offer writing the association of the bank card number with the promotional offer as a transaction on the blockchain; 
transmitting the bank card number from the server device to the consumer computing device as an accepted promotional offer, whereby the consumer is enabled to use the bank card number at a point of sale to redeem the accepted promotional offer; 
using a point-of-sale electronic device at the point of sale to attempt a credit authorization of the bank card number through a payment processor system; 
receiving at the server device, over the communications network but from a device other than the consumer computing device the payment processor system, an indication that the bank card number was used at the point of sale to redeem the accepted promotional offer; and 
allocating payment for redemption of the promotional offer.
Basu teaches upon receipt of the indication of interest in the promotional offer, retrieving a one-time-use unique bank card number from a non-transitory memory storage device of the server device, and associating the one-time-use unique bank card number with the promotional offer (Par. [0046], user purchase a deal and a one-time account is associated with the voucher purchased by the user); and allocating payment for redemption of the promotional offer (Par. [0216], payment transaction made to the transaction handler).
Rohlfing teaches upon association of the bank card number (Par. [0017], payment account number) with the promotional offer writing the association of the bank card number with the promotional offer as a transaction on the blockchain (Par. [0052], offer data, account number, on blockchain ledger); 
transmitting the bank card number from the server device to the consumer computing device as an accepted promotional offer, whereby the consumer is enabled to use the bank card number at a point of sale to redeem the accepted promotional offer (Par. [0070], transaction details provided to merchant point of sale device); 
using a point-of-sale electronic device at the point of sale to attempt a credit authorization of the bank card number through a payment processor system (Par. [0052], authorization request for transaction generated); 
receiving at the server device, over the communications network but from the payment processor system, an indication that the bank card number was used at the point of sale to redeem the accepted promotional offer (Par. [0057], [0058], authorization and finalized transaction written to blockchain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain coupon system of Harris to include the payment settlement abilities of Basu as a need exists for improving the automation of the fulfillment of manufacturer coupons (Basu, Par. [0220]).  This automation of the fulfillment of manufacturer coupons releases the merchant/retailer from the work and complexities in processing manufacturer offers and improves user experiences.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain coupon system of Harris and Basu to include the blockchain ledger abilities of Rohlfing as a need exists for a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions (Rohlfing, Par. [0004]).  By enabling the use of the guarantee with multiple payment instruments and transaction types (blockchain payment settlement abilities with a blockchain coupon system), the guarantee may be used in more situations with a higher convenience to both consumers and merchants, which may result in merchants receiving instantaneous, guaranteed payment, while maintaining a high level of consumer convenience.
Regarding claim 2, Harris does not explicitly disclose further comprising: upon association of the bank card number with the promotional offer, writing the association of the bank card number with the promotional offer as a transaction on a blockchain; and upon reception of the indication that the bank card number was used at the point of sale, writing a record of redemption of the received promotional offer to the blockchain.
Rohlfing teaches upon association of the bank card number with the promotional offer, writing the association of the bank card number with the promotional offer as a transaction on a blockchain (Par. [0052], offer data, account number, on blockchain ledger); and upon reception of the indication that the bank card number was used at the point of sale, writing a record of redemption of the received promotional offer to the blockchain (Par. [0057], [0058], authorization and finalized transaction written to blockchain).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain coupon system of Harris and Basu to include the blockchain ledger abilities of Rohlfing as a need exists for a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions (Rohlfing, Par. [0004]).  By enabling the use of the guarantee with multiple payment instruments and transaction types (blockchain payment settlement abilities with a blockchain coupon system), the guarantee may be used in more situations with a higher convenience to both consumers and merchants, which may result in merchants receiving instantaneous, guaranteed payment, while maintaining a high level of consumer convenience.
Regarding claim 3, Harris does not explicitly disclose wherein payment is allocated to a merchant associated with the point of sale within three days after redemption of the accepted promotional offer.  Rohlfing teaches wherein payment is allocated to a merchant associated with the point of sale within three days after redemption of the accepted promotional offer (Par. [0034], If validation of the record of guaranteed payment is successful, then the acquirer processing server 110 may instantaneously credit a transaction account associated with the merchant system 108 for the transaction amount).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain coupon system of Harris and Basu to include the blockchain ledger abilities of Rohlfing as a need exists for a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions (Rohlfing, Par. [0004]).  By enabling the use of the guarantee with multiple payment instruments and transaction types (blockchain payment settlement abilities with a blockchain coupon system), the guarantee may be used in more situations with a higher convenience to both consumers and merchants, which may result in merchants receiving instantaneous, guaranteed payment, while maintaining a high level of consumer convenience.
Regarding claim 4, Harris does not explicitly disclose wherein payment is allocated to a merchant associated with the point of sale within one day after redemption of the accepted promotional offer.  Rohlfing teaches wherein payment is allocated to a merchant associated with the point of sale within one day after redemption of the accepted promotional offer (Par. [0034], If validation of the record of guaranteed payment is successful, then the acquirer processing server 110 may instantaneously credit a transaction account associated with the merchant system 108 for the transaction amount).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain coupon system of Harris and Basu to include the blockchain ledger abilities of Rohlfing as a need exists for a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions (Rohlfing, Par. [0004]).  By enabling the use of the guarantee with multiple payment instruments and transaction types (blockchain payment settlement abilities with a blockchain coupon system), the guarantee may be used in more situations with a higher convenience to both consumers and merchants, which may result in merchants receiving instantaneous, guaranteed payment, while maintaining a high level of consumer convenience.
Regarding claim 5, Harris does not explicitly disclose further comprising assigning a value of the promotional offer to the bank card number upon association of the bank card number with the promotional offer (Par. [0052], offer data, account number, on blockchain ledger), whereby the bank card number can be used as partial payment in an amount of the promotional offer (Par. [0084]).  Rohlfing teaches assigning a value of the promotional offer to the bank card number upon association of the bank card number with the promotional offer, whereby the bank card number can be used as partial payment in an amount of the promotional offer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain coupon system of Harris and Basu to include the blockchain ledger abilities of Rohlfing as a need exists for a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions (Rohlfing, Par. [0004]).  By enabling the use of the guarantee with multiple payment instruments and transaction types (blockchain payment settlement abilities with a blockchain coupon system), the guarantee may be used in more situations with a higher convenience to both consumers and merchants, which may result in merchants receiving instantaneous, guaranteed payment, while maintaining a high level of consumer convenience.
Regarding claim 6, Harries does not explicitly disclose wherein on redemption of the promotional offer at a point-of-sale electronic device, the bank card number is transmitted to a third-party bank card authorization processor.  Rohlfing teaches wherein on redemption of the promotional offer at a point-of-sale electronic device, the bank card number is transmitted to a third-party bank card authorization processor (Par. [0084]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain coupon system of Harris and Basu to include the blockchain ledger abilities of Rohlfing as a need exists for a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions (Rohlfing, Par. [0004]).  By enabling the use of the guarantee with multiple payment instruments and transaction types (blockchain payment settlement abilities with a blockchain coupon system), the guarantee may be used in more situations with a higher convenience to both consumers and merchants, which may result in merchants receiving instantaneous, guaranteed payment, while maintaining a high level of consumer convenience.
Regarding claim 7, Harris does not explicitly disclose wherein payment for redemption of the received promotional offer is allocated to a merchant associated with the point of sale.  Rohlfing teaches wherein payment for redemption of the received promotional offer is allocated to a merchant associated with the point of sale (Par. [0070], transaction details provided to merchant point of sale device; Par. [0035], allocation request distributed to requesting merchant).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain coupon system of Harris and Basu to include the blockchain ledger abilities of Rohlfing as a need exists for a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions (Rohlfing, Par. [0004]).  By enabling the use of the guarantee with multiple payment instruments and transaction types (blockchain payment settlement abilities with a blockchain coupon system), the guarantee may be used in more situations with a higher convenience to both consumers and merchants, which may result in merchants receiving instantaneous, guaranteed payment, while maintaining a high level of consumer convenience.
Regarding claim 8, Harris does not explicitly disclose wherein a value is not assigned to the bank card number, whereby the bank card number cannot be used as a traditional bank card for partial payment in redemption of the received promotional offer, but wherein on redemption of the received promotional offer, the bank card number is transmitted to a third-party bank card authorization processor for a no-value authentication that the received promotional offer was used.  Rohlfing teaches wherein a value is not assigned to the bank card number (Par. [0023], virtual payment card – one-time-use card number and does not hold an amount of money), whereby the bank card number cannot be used as a traditional bank card for partial payment in redemption of the received promotional offer (Par. [0023], virtual payment card – one-time-use card number created solely for a single-use between a payer and a payee), but wherein on redemption of the received promotional offer, the bank card number is transmitted to a third-party bank card authorization processor for a no-value authentication that the received promotional offer was used (Par. [0022], where recorded guarantees may be posted to a third party network for independent verification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain coupon system of Harris and Basu to include the blockchain ledger abilities of Rohlfing as a need exists for a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions (Rohlfing, Par. [0004]).  By enabling the use of the guarantee with multiple payment instruments and transaction types (blockchain payment settlement abilities with a blockchain coupon system), the guarantee may be used in more situations with a higher convenience to both consumers and merchants, which may result in merchants receiving instantaneous, guaranteed payment, while maintaining a high level of consumer convenience.
Regarding claim 9, Harris discloses wherein payment for redemption of the promotional offer is allocated to the consumer or an account associated with the consumer (Par. [0266], final promotional code determined and assigned to consumer).
Regarding claim 10, Harris discloses wherein determining that a consumer operating a consumer computing device is eligible to receive a promotional offer comprises receiving, over the communications network, an indication from the consumer computing device that the consumer computing device has entered a certain geographic area (Par. [0190], Database Field: Customer Location, the system alerts the user of offers of increased value as the user is in closer vicinity to merchants).  
Regarding claim 11, Harris discloses wherein determining that a consumer operating a consumer computing device is eligible to receive a promotional offer comprises: receiving, over the communications network, an indication from the consumer computing device representing a request from the consumer for promotional offers (Par. [0297], user account registers, “eligible to receive a promotional offer”); and determining that the promotional offer is one for which the consumer is eligible (Par. [0297], only users that have requested to receive offers from a specific retailer are eligible).
Regarding claim 12, Harris discloses further comprising: receiving information regarding a promotional offer campaign involving providing the promotional offer to a plurality of consumers (Par. [0436], A kitchen cabinet manufacturer could offer an iPON™ credit on a specific brand of refrigerator); serializing a given number of the promotional offer with unique serial numbers (Par. [0231], Each iPON has an associated promotional code or unique serial number. This promotional code or serial number is used to identify the serialized iPON); recording the promotional offers on a blockchain (Par. [0187], security features may include a combination credit/debit card account, a current transaction and any or all iPON field information and registering it in a cryptocurrency blockchain ledger system); and when attempts to redeem the promotional offer are made, checking the blockchain to ensure that each attempted redemption relates to a valid, unredeemed promotional offer before authorizing redemption (Par. [0187], security features may include a combination credit/debit card account, a current transaction and any or all iPON field information and registering it in a cryptocurrency blockchain ledger system).
Regarding claim 13, Harris discloses generating a report on demand reconciling all promotional offers issued and redeemed, and transmitting the report to a manager of the promotional offer campaign (Par. [0452]).
Regarding claim 14, Harris does not explicitly disclose wherein receiving an indication that the bank card number was used at the point of sale to redeem the accepted promotional offer represents entry of the bank card number at a point-of-sale computing device, an authorization transaction between the point-of-sale computing device and an authorization server system, and receipt of an acknowledgement of use of the bank card number from the authorization server system.  Rohlfing teaches wherein receiving an indication that the bank card number was used at the point of sale to redeem the accepted promotional offer represents entry of the bank card number at a point-of-sale computing device (Par. [0070], transaction details provided to merchant point of sale device), an authorization transaction between the point-of-sale computing device and an authorization server system, and receipt of an acknowledgement of use of the bank card number from the authorization server system (Par. [0057], [0058], authorization and finalized transaction written to blockchain).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain coupon system of Harris and Basu to include the blockchain ledger abilities of Rohlfing as a need exists for a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions (Rohlfing, Par. [0004]).  By enabling the use of the guarantee with multiple payment instruments and transaction types (blockchain payment settlement abilities with a blockchain coupon system), the guarantee may be used in more situations with a higher convenience to both consumers and merchants, which may result in merchants receiving instantaneous, guaranteed payment, while maintaining a high level of consumer convenience.
Regarding claim 15, Harris discloses a method distributively performed in a distributed, communicatively connected computing system including a network-connected server device (Par. [0164], marketplace server), a payment processor system, a point-of-sale electronic device, and a consumer computing device (Par. [0171], point of sale device, smartphone, tablet), the method for preventing fraud in the promotional offer industry, comprising: receiving, at a network-connected server device, information regarding a promotional offer campaign involving providing a promotional offer to a plurality of consumers (Par. [0436], A kitchen cabinet manufacturer could offer an iPON™ credit on a specific brand of refrigerator); 
receiving funding for the promotional offer campaign, representing funds and fees to provide redemption of a determined number of the initial promotional offer (Par. [0436], manufacturer purchase iPON credits and offer the discount as part of the sale to entice buyers); 
serializing a determined number of the promotional offer with unique serial numbers using a processor of the server device (Par. [0231], Each iPON has an associated promotional code or unique serial number. This promotional code or serial number is used to identify the serialized iPON); 
recording the serialized promotional offers on a blockchain stored on a non-transitory computer-readable medium of the server device (Par. [0187], security features may include a combination credit/debit card account, a current transaction and any or all iPON field information and registering it in a cryptocurrency blockchain ledger system);
determining that a consumer operating a consumer computing device is eligible to receive the promotional offer using logic operating on the server device (Par. [0297], user account registers, “eligible to receive a promotional offer”); 
transmitting from the server device to the consumer computing device over an electronic communications network information about the promotional offer and displaying the information about the promotional offer on a display of the consumer computing device (Par. [0297], system sends notice to the user about offers that are available to the customer; Par. [0305], opt in customer can purchase the offer; Par. [0265], selection of offer presented to the consumer; Par. [0297], system sends notice to the user about offers that are available to the customer); 
receiving an action at the consumer computing device indicating interest in the promotional offer and transmitting an indication of interest in the promotional offer from the consumer computing device over the communications network (Par. [0265], selection of offer presented to the consumer, consumer can negotiate with platform for a final offer to consumer); 
receiving at the server device from the consumer computing device over the communications network the indication of interest in the promotional offer (Par. [0266], final promotional code determined and assigned to consumer; Par. [0322], customer choose the offer to redeem).  
Harris does not explicitly disclose upon receipt of the indication of interest in the promotional offer, retrieving a one-time-use unique bank card number from a non-transitory memory storage device of the server device, and associating the one-time-use unique bank card number with the promotional offer; 
transmitting the bank card number from the server device to the consumer computing device as an accepted promotional offer, whereby the consumer is enabled to use the bank card number at a point of sale to redeem the accepted promotional offer; 
using a point-of-sale electronic device at the point of sale to attempt a credit authorization of the bank card number through a payment processor system; 
receiving at the server device, over the communications network but from a device other than the consumer computing device the payment processor system, an indication that the bank card number was used at the point of sale to redeem the accepted promotional offer; and confirming on the blockchain at the server device that the redeemed promotional offer has not yet been used; and updating the blockchain to show that the redeemed promotional offer has been used.
allocating payment for redemption of the promotional offer.
Basu teaches upon receipt of the indication of interest in the promotional offer, retrieving a one-time-use unique bank card number from a non-transitory memory storage device of the server device, and associating the one-time-use unique bank card number with the promotional offer (Par. [0046], user purchase a deal and a one-time account is associated with the voucher purchased by the user); and allocating payment for redemption of the promotional offer (Par. [0216], payment transaction made to the transaction handler).
Rohlfing teaches transmitting the bank card number from the server device to the consumer computing device as an accepted promotional offer, whereby the consumer is enabled to use the bank card number at a point of sale to redeem the accepted promotional offer (Par. [0070], transaction details provided to merchant point of sale device); 
using a point-of-sale electronic device at the point of sale to attempt a credit authorization of the bank card number through a payment processor system (Par. [0052], authorization request for transaction generated); 
receiving at the server device, over the communications network but from the payment processor system, an indication that the bank card number was used at the point of sale to redeem the accepted promotional offer; confirming on the blockchain at the server device that the redeemed promotional offer has not yet been used; and updating the blockchain to show that the redeemed promotional offer has been used (Par. [0057], [0058], authorization and finalized transaction written to blockchain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain coupon system of Harris to include the payment settlement abilities of Basu as a need exists for improving the automation of the fulfillment of manufacturer coupons (Basu, Par. [0220]).  This automation of the fulfillment of manufacturer coupons releases the merchant/retailer from the work and complexities in processing manufacturer offers and improves user experiences.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain coupon system of Harris and Basu to include the blockchain ledger abilities of Rohlfing as a need exists for a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions (Rohlfing, Par. [0004]).  By enabling the use of the guarantee with multiple payment instruments and transaction types (blockchain payment settlement abilities with a blockchain coupon system), the guarantee may be used in more situations with a higher convenience to both consumers and merchants, which may result in merchants receiving instantaneous, guaranteed payment, while maintaining a high level of consumer convenience.
Regarding claim 16, Harris does not explicitly disclose further comprising assigning a value of the promotional offer to the bank card number upon association of the bank card number with the promotional offer (Par. [0052], offer data, account number, on blockchain ledger), whereby the bank card number can be used as partial payment in an amount of the promotional offer (Par. [0084]).  Rohlfing teaches assigning a value of the promotional offer to the bank card number upon association of the bank card number with the promotional offer, whereby the bank card number can be used as partial payment in an amount of the promotional offer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain coupon system of Harris and Basu to include the blockchain ledger abilities of Rohlfing as a need exists for a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions (Rohlfing, Par. [0004]).  By enabling the use of the guarantee with multiple payment instruments and transaction types (blockchain payment settlement abilities with a blockchain coupon system), the guarantee may be used in more situations with a higher convenience to both consumers and merchants, which may result in merchants receiving instantaneous, guaranteed payment, while maintaining a high level of consumer convenience.
Regarding claim 17, Harries does not explicitly disclose wherein on redemption of the promotional offer at a point-of-sale electronic device, the bank card number is transmitted to a third-party bank card authorization processor.  Rohlfing teaches wherein on redemption of the promotional offer at a point-of-sale electronic device, the bank card number is transmitted to a third-party bank card authorization processor (Par. [0084]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain coupon system of Harris and Basu to include the blockchain ledger abilities of Rohlfing as a need exists for a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions (Rohlfing, Par. [0004]).  By enabling the use of the guarantee with multiple payment instruments and transaction types (blockchain payment settlement abilities with a blockchain coupon system), the guarantee may be used in more situations with a higher convenience to both consumers and merchants, which may result in merchants receiving instantaneous, guaranteed payment, while maintaining a high level of consumer convenience.
Regarding claim 18, Harris does not explicitly disclose wherein payment is allocated to a merchant associated with the point of sale within three days after redemption of the accepted promotional offer.  Rohlfing teaches wherein payment is allocated to a merchant associated with the point of sale within three days after redemption of the accepted promotional offer (Par. [0034], If validation of the record of guaranteed payment is successful, then the acquirer processing server 110 may instantaneously credit a transaction account associated with the merchant system 108 for the transaction amount).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain coupon system of Harris and Basu to include the blockchain ledger abilities of Rohlfing as a need exists for a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions (Rohlfing, Par. [0004]).  By enabling the use of the guarantee with multiple payment instruments and transaction types (blockchain payment settlement abilities with a blockchain coupon system), the guarantee may be used in more situations with a higher convenience to both consumers and merchants, which may result in merchants receiving instantaneous, guaranteed payment, while maintaining a high level of consumer convenience.
Regarding claim 19, Harris does not explicitly disclose wherein a value is not assigned to the bank card number, whereby the bank card number cannot be used as a traditional bank card for partial payment in redemption of the received promotional offer, but wherein on redemption of the received promotional offer, the bank card number is transmitted to a third-party bank card authorization processor for a no-value authentication that the received promotional offer was used.  Rohlfing teaches wherein a value is not assigned to the bank card number (Par. [0023], virtual payment card – one-time-use card number and does not hold an amount of money), whereby the bank card number cannot be used as a traditional bank card for partial payment in redemption of the received promotional offer (Par. [0023], virtual payment card – one-time-use card number created solely for a single-use between a payer and a payee), but wherein on redemption of the received promotional offer, the bank card number is transmitted to a third-party bank card authorization processor for a no-value authentication that the received promotional offer was used (Par. [0022], where recorded guarantees may be posted to a third party network for independent verification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain coupon system of Harris and Basu to include the blockchain ledger abilities of Rohlfing as a need exists for a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions (Rohlfing, Par. [0004]).  By enabling the use of the guarantee with multiple payment instruments and transaction types (blockchain payment settlement abilities with a blockchain coupon system), the guarantee may be used in more situations with a higher convenience to both consumers and merchants, which may result in merchants receiving instantaneous, guaranteed payment, while maintaining a high level of consumer convenience.
Regarding claim 20, Arora discloses wherein payment for redemption of the promotional offer is allocated to the consumer or an account associated with the consumer (Par. [0033], The point of sale device 102 may then apply the coupon to an electronic payment transaction to be processed, such as by discounting the transaction amount, adding another product for purchase, or otherwise performing actions related to the redemption of the coupon – discount received by consumer is payment for redemption).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.K./Examiner, Art Unit 3688                                                                                                                                                                                                        

/JAMES M DETWEILER/Primary Examiner, Art Unit 3681